Citation Nr: 1046935	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to September 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for the claimed 
disabilities.

This matter was previously remanded by the Board for additional 
development in October 2009.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

The Board notes that the Veteran also perfected appeals for 
service connection for a cyst of the right mid-inferior labrum 
and right hand nerve condition.  However, in a June 2010 rating 
decision, the RO granted service connection for both conditions.  
This represents a full grant of the benefits sought on appeal 
with respect to those issues.  Therefore, they are no longer 
before the Board, as a "case or controversy" involving a pending 
adverse determination that the Veteran has taken exception to 
does not currently exist with respect to those claims.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability 
for VA purposes.

2.  Tinnitus had its onset in service and has existed since that 
time.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by military service, and is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim.  The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  An additional letter dated March 2007 
included the criteria for establishing an effective date and 
disability rating.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the March 2007 letter that 
addressed all notice elements, including the criteria for 
establishing a disability rating and effective date.  Although 
the notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in March 2009, after the notice 
was provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for the 
United States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, VA authorized 
examination reports, and lay statements have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to his hearing loss 
and tinnitus claims.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's hearing loss and tinnitus.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hearing loss or tinnitus.  At the time 
of the Veteran's enlistment examination in April 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
0
LEFT
5
5
5
0
0

The Veteran underwent additional audiological testing in November 
2002.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
5
5
5
-10

A notation in this evaluation indicated that the Veteran was 
routinely exposed to noise.

On the authorized audiological evaluation in March 2004, puretone 
thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
10
15
15
10
0

During the Veteran's discharge examination in April 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
10
15
15
10
0

The Veteran specifically denied any hearing loss in an associated 
Report of Medical History.

In a May 2006 statement, the Veteran reported noise exposure to 
gunfire and planes flying above his base, which he believed 
contributed to his hearing loss.

The Veteran underwent a general VA examination in April 2007.  He 
reported having decreased hearing.  On examination, whispered 
words were heard bilaterally.  There were no masses or discharges 
in the ears.  There was no inflammation of the auricles or 
canals.  Audiometric testing was not performed.

The Veteran was afforded a VA audiological examination in March 
2010.  The Veteran stated that he utilized hearing protection 
during the course of his duties in service, but that sometimes 
there were incoming mortar rounds when he had no hearing 
protection in place.  After service, he worked as lawn treatment 
technician and a service technician for large machines, including 
forklifts.  He used hearing protection in his current position.  
He also engaged in recreational shooting, and used hearing 
protection for that as well.  He complained of high-pitched 
tinnitus which had lasted about 6 years, and hearing loss for the 
past 2 to 3 years.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
5
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Recurrent tinnitus matched the tones presented at 8000 Hz at 10 
decibels.  Based on these findings, the examiner indicated that 
the Veteran had normal hearing.  Moreover, because the Veteran's 
hearing was normal during service and at discharge, and because 
there was no complaint of tinnitus in the claims file, the 
examiner concluded that tinnitus was less likely than not related 
to service.

Based on the evidence of record, the Board finds that service 
connection for hearing loss is not warranted.  Based on the 
results of the March 2010 VA examination, the Veteran does not 
currently have hearing loss for VA purposes.  38 C.F.R. § 3.385.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

With respect to the Veteran's tinnitus disability, the VA 
examiner concluded it was less likely than not that tinnitus was 
related to service.  This opinion was predicated on a review of 
the claims file, a history obtained from the Veteran, and a 
physical examination. 

However, the Board has considered the Veteran's own statements in 
support of his claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board finds that the Veteran is competent to report 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding a veteran competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears is 
capable of lay observation").  

Moreover, the Board finds the Veteran to be credible in his 
claims that he had ongoing symptoms of tinnitus since his 
discharge from service.  The Board specifically notes that the 
Veteran filed his claim for tinnitus very soon after his 
discharge from service, and reported experiencing tinnitus for 
approximately 6 years at the time of his March 2010 VA 
examination.  This reported time period is consistent with 
tinnitus having its onset during service.  Therefore, resolving 
all doubts in the Veteran's favor, the Board finds that the lay 
evidence of record competently and credibly establishes a 
continuity of symptomatology of the Veteran's tinnitus 
disability.

As noted above, however, establishing service connection 
generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 
506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
this case, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element may be 
established through a demonstration of continuity of 
symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Even where a veteran has asserted 
continuity of symptomatology since service, the Court has held 
that he or she is not necessarily competent to establish a link 
between the continuous symptomatology and a current underlying 
condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, 
supra.  As noted above, however, the Veteran is competent to 
report tinnitus.  As such, the Board finds his assertions 
regarding continuous tinnitus entitled to significant probative 
weight.  Thus, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that service connection for tinnitus 
is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


